Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.1 Page 1 of 13




                                                               Mar 28 2019

                                                                 s/ Shadim




                                                         19mj1036
 Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.2 Page 2 of 13




sedan. Upon inspection of the vehicle, CBPOs discovered 60 packages of
methamphetamine, totaling approximately 28.86 kilograms (63.63 pounds),
concealed in an area behind the rear seat and under the rear deck of the vehicle. It
is believed that Subject Telephone #1 was used by AUGUSTINIANO to
communicate with co-conspirators during the drug smuggling event. Defendant has
been charged with importation of a controlled substance (methamphetamine) in the
Southern District of California. Probable cause exists to believe that Subject
Telephone #1 contain evidence relating to violations of Title 21, United States
Code Sections 841, 846, 952, 960, and 963. Subject Telephone #1 is currently in
HSI possession at 880 Front Street, San Diego, CA 92101.
      3.     Based upon my experience and training, and all the facts and opinions
set forth in this Affidavit, I believe the items to be seized set forth in Attachment B
(incorporated herein) will be found in the item to be searched as described in
Attachment A (incorporated herein). These items may be or lead to: (1) evidence
of the existence of drug trafficking in violation of Title 21, United States Code
Sections 841, 846, 952, 960, and 963; and (2) property designed or intended for
use, or which is or has been used as a means of committing criminal offenses.
Because this affidavit is made for the limited purpose of obtaining a search
warrant for Subject Telephone #1, it does not contain all the information known
by me or other federal agents regarding this investigation, but only contains those
facts believed to be necessary to establish probable cause.
                        EXPERIENCE AND TRAINING
      4.    I am a Special Agent for the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (HSI).
I have been employed as a special agent since March 1996. I am a graduate of a

                                          2
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.3 Page 3 of 13




two Federal Law Enforcement Training Center (FLETC) academies in Glynco,
Georgia. Consequently, I am an "Investigative or Law Enforcement Officer11 of
the United States within the meaning of Title 18, United States Code, Section
2510(7), and I am empowered by law to conduct investigations and to make
arrests for offenses enumerated in Title 18, United States Code, Section 2516.
        5.      I have been employed as a federal law enforcement officer on the
southwest border for approximately 25 years. I was employed as a United States
Border Patrol Agent in the San Diego Sector from November of 1993 to March of
1996.        From March of 1996 to March of 2003, I was employed as a Special
Agent, in the San Diego and Imperial Counties, with the United States Department
of Justice, Immigration & Naturalization Service (INS). On March 1, 2003, at the
inception of the Department of Homeland Security (DHS ), I became a Special
Agent with the DHS Bureau of Immigration and Customs Enforcement in San
Diego which is currently known as Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI).          I am currently assigned to the
Homeland Security Investigations, Deputy Special Agent in Charge (DSAC) San
Ysidro Office, Contraband Smuggling Group 3. My current assignment is to
investigate narcotics interdictions, and Drug Trafficking Organizations (DTO's)
that import illicit narcotics across the U.S./ Mexico international border and/or
transport the smuggled narcotics to and/or through the Southern District of
California.
        6.      Throughout my law enforcement career, I have applied for, executed,
and/or participated in numerous federal search, seizure, and arrests warrants. I am
familiar with the enforcement of laws relating to Immigration and Customs
violations, including narcotics smuggling, the transportation of narcotics, and the

                                           3
 Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.4 Page 4 of 13




laundering and movement of narcotics proceeds.           In preparing this affidavit, I
have conferred with other agents and law enforcement personnel who are
experienced in narcotics investigations, and the opinions stated below are shared
by them. Further, I have personal knowledge of the following facts, or have had
them relatedto me by persons mentioned in this affidavit.
      8.     Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
             a.     Drug smugglers will use cellular telephones because they are
      mobile and they have instant access to telephone calls, text, web, and voice
      messages.
             b.     Drug smugglers believe that cellular telephones provide
      greater insulation and protection against court-ordered wiretaps, and they
      believe in the inability of law enforcement personnel to simultaneously
      track the originating and destination telephone numbers of calls placed to
      and from their cellular telephones.
             c.     Drug smugglers will use cellular telephones because they are
      able to actively monitor the progress of their illegal cargo while the
      conveyance is in transit.
             d.     Drug smugglers and their accomplices will use cellular
      telephones because they can easily arrange and/or determine what time their
      illegal cargo will arrive at predetermined locations.
             e.     Drug smugglers will use cellular telephones to direct drivers to
      synchronize an exact drop off and/or pick up time of their illegal cargo.

                                            4
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.5 Page 5 of 13




             f.    Drug smugglers will use cellular telephones to notify or warn
      their accomplices of law enforcement activity to include the presence and
      posture of marked and unmarked units, as well as the operational status of
      Border Patrol checkpoints.
      9.     Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile
telephones can and often do contain electronic records, phone logs and contacts,
voice and text communications, and data such as emails, text messages, chats and
chat logs from various third-party applications, photographs, audio files, videos,
and location data. This information can be stored within disks, memory cards,
deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular/mobile telephone. Specifically, I know based upon
my training, education, and experience investigating these conspiracies that
searches of cellular/mobile telephones yields evidence:
            a.     tending to identify attempts to import methamphetamine or
some other controlled substance from Mexico into the United States;
            b.     tending to identify accounts, facilities, storage devices, and/or
services-such as email addresses, IP addresses, and phone numbers-used to
facilitate the smuggling of methamphetamine or some other controlled substance
from Mexico into the United States;
            c.     tending to identify co-conspirators, criminal associates, or
others involved in smuggling methamphetamine or some other controlled
substance from Mexico into the United States;
            d.     tending to identify travel to or presence at locations involved in

                                          5
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.6 Page 6 of 13




the smuggling of methamphetamine or some other controlled substance from
Mexico into the United States, such as stash houses, load houses, or delivery
points;
             e.     tending to identify the user of, or persons with control over or
access to, the subject telephone; and/or
             f.     tending to place in context, identify the creator or recipient of,
or establish the time of creation or receipt of communications, records, or data
involved in the activities described above.
                  FACTS SUPPORTING PROBABLE CAUSE
       10.   On December 7, 2018, at approximately 3:43 a.m., AUGUSTINIANO
applied for admission into the United States from Mexico at the Otay Mesa,
California Port-of-entry. AUGUSTINIANO was the driver and sole occupant of a
2006 BMW 325i sedan bearing California license plate 5TOX485 ("the vehicle").
In primary inspection, Defendant gave two negative customs declarations to United
States Customs and Border Protection Officers ("CBPOs"). The CBPO noticed
shiny new screws behind the vehicle seat, and a Human and Narcotics Detector
Dog screened the vehicle and alerted to a speaker wall in the trunk area of the
vehicle. AUGUSTINIANO and the vehicle were then sent to secondary inspection
for further inspection.
      11.    In secondary inspection, CBPOs ran the vehicle through the Z-portal,
which showed anomalies between the rear passenger seats and trunk area. CBPOs
searched the vehicle and found 60 packages under the rear deck area of the vehicle.
A randomly selected package was field-tested, and it tested positive for
methamphetamine. The packages collectively weighed approximately 28.86
kilograms (63.63 pounds).

                                           6
    Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.7 Page 7 of 13




          12.     AUGUSTINIANO was arrested in violation of 21 U.S.C. § 952 &
960, Importation of Controlled Substances.
          13.     At the time of AUGUSTINIANO's arrest, CBPOs collected subject
Subject Telephone #1, among other personal effects, from AUGUSTINIANO.
14.     Based upon my experience and investigation in this case, and others, I
believe that AUGUSTINIANO, as well as other persons yet unknown, were
involved in an on-going conspiracy to import methamphetamine or some other
prohibited narcotics and to distribute those prohibited narcotics within the United
States.         Based on my investigation of drug importation and distribution
conspiracies, telephone contact with smugglers can begin months or weeks before
drugs are loaded in the car and includes coordination on crossing the border to
"bum plates" (develop a crossing history or pattern). AUGUSTINIANO's border
crossing history indicates that he crossed in the vehicle almost every day beginning
on November 1, 2018, until his arrest on December 7, 2018. Prior to November 1,
2018, AUGUSTINIANO did not regularly cross in any vehicle into the United
States from Mexico, and had only used pedestrian entry. 1 I therefore believe
Su,bject Telephone #1 was likely used in furtherance of the importation
conspiracy during this period. 2 Given these facts, I respectfully request permission
to search Subject Telephone #1 for data beginning on October 31, 2018, up to and
including December 7, 2018.


1
  AUGUSTINIANO last crossed via vehicle entry into the United States on July 4,
2017; by contrast, he crossed via pedestrian entry 32 times from September 2017
through October 5, 2017.
2 AUGUSTINIANO gave a post-arrest statement in which he indicated he had

responded to a newspaper advertisement for a job transporting people from Mexico
to factories in San Ysidro, California. A search of Subject Telephone # 1 will also
likely yield evidence to substantiate or rebut this defense.
                                          7
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.8 Page 8 of 13




       15.    Based on my experience investigating narcotics smugglers, I also
believe that AUGUSTINIANO may have used Subject Telephone #1 to
coordinate with co-conspirators regarding the importation and delivery of the
methamphetamine, and to otherwise further this conspiracy both inside and outside
the United States. I also know that recent calls made and received, telephone
numbers, contact names, electronic mail (email) addresses, appointment dates, text
messages, email messages, messages and posts from social networking sites like
facebook, pictures and other digital information are stored in the memory of
cellular telephones which identify other persons involved in narcotics trafficking
activities.
       16.    Based upon my experience and training, consultation with other law
enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I believe that information relevant to
the narcotics smuggling activities of AUGUSTINIANO and his co-conspirators,
such as telephone numbers, made and received calls, contact names, electronic
mail (email) addresses, appointment dates, email messages, messages and posts
from social networking sites like facebook, pictures and other digital information
are stored in the memory of the cellular telephones described herein.
                          SEARCH METHODOLOGY
       17.    It is not possible to determine, merely by knowing the cellular
telephones make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.
Cellular devices today can be simple cellular telephone and text message devices,
can include cameras, can serve as personal digital assistants and have functions
such as calendars and full address books and can be mini-computers allowing for

                                          8
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.9 Page 9 of 13




electronic mail services, web services and rudimentary word processing.            An
increasing number of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device.    For that reason, the device may only be powered in a secure
environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device.          Current technology
provides some solutions for acquiring some of the data stored in some cellular
telephone models using forensic hardware and software.          Even if some of the
stored information on the device may be acquired forensically, not all of the data
subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to
such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.
      18.    Following the issuance of this warrant, I will collect the subject
cellular telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory card(s) will employ search
protocols directed exclusively to the identification and extraction of data within the
scope of this warrant.
      19.    Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The



                                          9
 Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.10 Page 10 of 13




personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days, absent further application to this court.
                                  CONCLUSION
      20.    Based on all of the facts and circumstances described above, I believe
that probable cause exists to conclude that AUGUSTINIANO used Subject
Telephone #1 to facilitate the offense of importation of a controlled substance.
Subject Telephone #1 was likely used to facilitate the offenses by transmitting
and storing data, which constitutes evidence of a crime, or property designed or
intended for use, or which is or has been used as a means of committing criminal
offenses of violations of Title 21, United States Code, Sections 841, 843, 952, 960,
and 963.
      21.    I also believe that probable cause exists to believe that evidence of
illegal activity committed by AUGUSTINIANO continues to exist on Subject
Telephone #1.
Ill
III
Ill
Ill
Ill
Ill
Ill
Ill
Ill
Ill


                                          10
  Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.11 Page 11 of 13




      22.    Based upon my experience and training, consultation with other
agents in narcotics investigations, consultation with other sources of information,
and the facts set forth herein, I know that the items ·to be seized set forth in
Attachment B (incorporated herein) are likely to be found in the property to be
searched described in Attachment A (incorporated herein). Therefore, I
respectfully request that the Court issue a warrant authorizing me, a Special Agent
with Homeland Security Investigations, or another federal law enforcement agent
specially trained in digital evidence recovery, to search the items described in
Attachment A, and seize the items listed in Attachment B.


I swear the foregoing is true and correct to the best of my knowledge and belief.




                                                 Lisa Tracy
                                                 Special Agent, H

Subscribed and sworn to before me this _{j_ day of March, 2019.




                                    MITCHELL D. DEMBIN
                                    United States Magistrate Judge




                                         11
 Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.12 Page 12 of 13




                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The property to be searched (Subject Telephone #1) in connection with an
investigation of violations of Title 21, United States Code, Sections 841 , 846, 952,
960, and 963, is described below:



                  n•=
                   SllMSUNG




Samsung Galaxy JS Cellular Telephone
Light Metallic Silver and White in Color,

Model Number: SM-JSOOM, IMEI: 352141070425737

Subject Telephone #1 is currently in the possession of the Homeland Security
Investigations Evidence Custody Room, 880 Front Street, San Diego, CA 92101.
      Case 3:19-mj-01036-MDD Document 1 Filed 03/28/19 PageID.13 Page 13 of 13




                                        ATTACHMENT B
                                      ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular telephone. The seizure and search of the cellular telephone will be
conducted in accordance with the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records, communications,
and data such as emails, text messages, photographs, audio files, videos, and location data, for the
period of October 31, 2018, to December 7, 2018:

       a. tending to identify attempts to import methamphetamine or some other controlled
substance from Mexico into the United States;

      b. tending to identify accounts, facilities, storage devices, and/or services-such as email
addresses, IP addresses, and phone numbers-used to facilitate the smuggling ofmethamphetamine
or some other controlled substance from Mexico into the United States;

        c. tending to identify co-conspirators, criminal associates, or others involved in
smuggling methamphetamine or some other controlled substance from Mexico into the United
States;

       d. tending to identify travel to or presence at locations involved in the smuggling of
methamphetamine or some other controlled substance from Mexico into the United States, such
as stash houses, load houses, or delivery points;

       e. tending to identify the user of, or persons with control over or access to, the subject
telephone; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish the time of
creation or receipt of communications, records, or data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 841, 846, 952, 960,
and 963.

The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent files
on the cellular phone(s) may be searched for the evidence above.
